

117 HR 901 IH: No Sanctions Relief for Terrorists Act
U.S. House of Representatives
2021-02-05
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I117th CONGRESS1st SessionH. R. 901IN THE HOUSE OF REPRESENTATIVESFebruary 5, 2021Mr. Steil introduced the following bill; which was referred to the Committee on Foreign AffairsA BILLTo prohibit the issuance of licenses or other waivers from sanctions imposed pursuant to certain authorities relating to the conduct of Iran, and for other purposes.1.Short titleThis Act may be cited as the No Sanctions Relief for Terrorists Act.2.Prohibition on licenses and waivers(a)In GeneralNo license or waiver may be granted with respect to any transaction with any foreign person described in subsection (b) unless the President certifies to the following committees that the foreign persons have ceased their involvement in terrorism:(1)The Committee on Foreign Affairs and the Committee on Financial Services of the House of Representatives.(2)The Committee on Foreign Relations and the Committee on Banking, Housing, and Urban Affairs of the Senate.(b)Sanctioned personsThe foreign persons described in this subsection are all Iranian individuals and entities included, as of January 20, 2021, on the list of specially designated nationals and blocked persons maintained by the Office of Foreign Assets Control of the Department of the Treasury pursuant to Executive Order 13224 (66 Fed. Reg. 49079; relating to blocking property and prohibiting transactions with persons who commit, threaten to commit, or support terrorism).(c)Rule of constructionThe prohibition under subsection (a) may not be construed to restrict or modify any general license issued by the Office of Foreign Asset Control relating to transactions with persons described in subsection (b), as in effect on January 20, 2021.